DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on October 6, 2021 is acknowledged. The traversal is on the ground(s) that “a search of the non-elected claims would not rise to the level of a serious burden upon the Office.” This is not found persuasive because it is respectfully submitted that a divergent search is required due to the different structure in each of the groups, wherein such different structure requires differing search fields including different text searches, and because searching and examining multiple inventions in the time allotted for a single invention creates a serious burden on the Office.
Claims 10-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on April 13, 2020, June 2, 2020, September 11, 2020, February 8, 2021, and April 14, 2021 have been received and the references listed thereon have been considered.

Drawings
The drawings are objected to because of the following informalities:
In Figure 6, the uppermost occurrence of “22” is inaccurate, and it seems that it should be changed to --212--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because in line 9, the recitation “playing” is unclear as to what is being described. Correction is required. See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
On page 24, line 16, the recitation “playing” is unclear as to what is being described.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification and drawings do not provide support or sufficient support for the subject matter of claim 4. Specifically, while the specification and drawings provide support for the trimmer head 10 further comprising an operating element 33 that is, for example, fixedly connected (e.g., via screws 341) with the intermediate element 34, and the operating element 33 comprising an operating portion 331 as set forth in lines 1-3, there appears to be no support for such an operating portion “at least partially protruding out of the accommodating space” 315 as set forth in lines 3-4. Rather, support is provided for the subject operating portion 331 being located below the bottom surface 314c of the head housing 31 and outside of the accommodating space 315 as shown in Figs. 17-19.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Proulx, U. S. Pub. No. 2005/0217120 (hereafter “Proulx ‘120”).
Proulx ‘120 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a spool (e.g., 16) capable of rotating about a rotation axis (e.g., Y, see Fig. 2) and formed with a winding portion (e.g., 74) for winding a trimmer line;
a head housing (e.g., 14) formed with an accommodating space (e.g., the space in which numerals 30, 30’, and 40 are located as viewed in Fig. 2) for accommodating at least a portion of the spool;
wherein the trimmer head further comprises an intermediate element (e.g., 20) for transmitting a torque between the spool and the head housing such that one of the spool and the head housing rotates with the other, the spool drives the intermediate element to rotate, and the intermediate element is slidably connected to the spool in a direction along the rotation axis or parallel to the rotation axis (e.g., via 62, 84);
[claim 2] wherein the intermediate element rotates synchronously with the spool (e.g., as disclosed).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Alliss, U. S. Pub. No. 2011/0225832 (hereafter “Alliss ‘832”).
Alliss ‘832 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:

a head housing (e.g., the circumferential wall portion of 12) formed with an accommodating space (e.g., the space inside this wall portion of 12) for accommodating at least a portion of the spool;
wherein the trimmer head further comprises an intermediate element (e.g., including 28; see Fig, 5) for transmitting a torque between the spool and the head housing such that one of the spool and the head housing rotates with the other, the spool drives the intermediate element to rotate, and the intermediate element is slidably connected to the spool (e.g., biased by spring 29; see paragraphs 0037, 0044) in a direction along the rotation axis or parallel to the rotation axis;
[claim 2] wherein the intermediate element rotates synchronously with the spool (e.g., as disclosed).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sergyeyenko et al, U. S. Pub. No. 2018/0279547.
Regarding claim 1 and the claims dependent therefrom, Sergyeyenko discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a spool (e.g., 142) capable of rotating about a rotation axis and formed with a winding portion for winding a trimmer line;
a head housing (e.g., 135) formed with an accommodating space (e.g., see Fig. 4B) for accommodating at least a portion of the spool;

[claim 2] wherein the intermediate element rotates synchronously with the spool;
[claim 3 (from 2)] wherein the intermediate element has at least a driving position (e.g., see Fig. 4B) and a non-driving position (e.g., see Fig. 4C) when sliding relative to the spool along the rotation axis, the intermediate element at least drives the head housing to rotate with the spool in a rotation direction about the rotation axis when the intermediate element is in the driving position, and the intermediate element stops driving the head housing when the intermediate element is in the non-driving position.

Claims Not Rejected Over Prior Art
Claims 4-9 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features set forth in claim 4 as described above. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 10, 2022